DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US2010021272A1).
Regarding claim 1, Ward teaches a system for the navigation of a moveable gantry lift device over lanes in an automatically guided manner by grid navigation in order to change between two mutually crossing lanes or two adjacent parallel lanes by turning or by a lane change, said system comprising: a gantry lift device configured as a straddle carrier for handling containers  (see Paragraph 0005 for AVC Automated Van Carrier, also known as an Automated Straddle Carrier or Automated Shuttle Carrier, a robotic rubber-tired vehicle that picks, sets and transports containers within a robotic working zone), wherein the gantry lift device is moveable in an automatically guided manner by grid navigation (see Paragraph 0105 for Figure sets 5 and 6 show the most common container handlers used in automated terminals: the Automated Stacking Crane (ASC) and the Automated Guided Vehicle (AGV) (corresponds to gantry lift device that is moveable in an automatically guided manner). The ASC is used for storage and retrieval in the Yard 0105. The AGV is used for intra-terminal transport 0118 between the Yard and the Wharf 010; see Paragraph 0107 for containers that are picked or set against the top of the machine, guided by lateral alignment guides (corresponds to grid navigation)), and wherein the gantry lift device has a clearance profile configured such that the gantry lift device can move across a container (see Paragraph 0055 for the location of the CCP is known in the system by virtue of it being moved by CAGVs which are tracked in system, allowing proper system-controlled clearance around CWPs and other obstacles. The CWP is designed to be transported by a CAGV or any other container cassette transport machine. The CWP has a roof providing overhead worker protection, and protective screen gratings on all sides to prevent accidental interaction between workers and other terminal operations); 
a row of marking elements spaced apart within a first lane for the gantry lift device (see Figure 6A-6B for the lateral alignment guides 06A05 and 06B02); 
and a sensor apparatus disposed on the gantry lift device, wherein the sensor apparatus is operable to read the marking elements for navigation of the gantry lifting device (see Paragraph 0053 for the CAGV that has navigational sensors that continuously scan a pre-established network of navigation beacons. Internal processing systems compare the navigational scanning data with a pre-established internal map of beacon identities and locations to establish the CAGV's precise location anywhere within the terminal. The CAGV has safety sensors that continuously scan in the direction of the CAGV's travel to detect obstacles; see also Paragraph 0114 for Navigational sensors 12 A 04 may be located on either side of the CAGV, with visibility through the space in the side frame of the CCP 11 A 05 or CWP 18 A 02 . Anti-collision sensors 12 C 02 are located in each end of the CAGV, integrated into the CAGV's on-board control system to prevent collisions with mapped or unmapped objects in the ROZ); 
see Paragraph 0108 for the ASC 0704 that retrieves the container from the storage block 0703 and, still under robotic control, moves along the gantry rails 0705 to the edge of the ASC/truck interface zone 0702), 
and wherein the sensor apparatus in an operating position, is arranged outside the clearance profile on the gantry lift device in order, in the operating position, to read the row of marking elements for navigation of the gantry lift device, and wherein the row of marking elements is located next to the clearance profile of the gantry lift device (see Paragraph 0107 for the AGV 06 A 01 shown is a diesel-electric or diesel-hydraulic powered container transport machine (see FIGS. 6A through 6E). Containers are picked or set against the top of the machine, guided by lateral alignment guides 06 A 05 / 06 B 02 / 06 C 02. The main engine, auxiliary drives, and fuel supply are stored beneath the container bed, 06 A 02. Radio-frequency navigational antennae 06 A 03 interact with fixed navigational beacons at specified intervals. On-board systems interact with the ECS to direct the AGV along a programmed path among the in-ground beacons; see also Paragraph 0114 for Navigational sensors 12 A 04 may be located on either side of the CAGV, with visibility through the space in the side frame of the CCP 11 A 05 or CWP 18 A 02).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Hoshina (JP1998105235).
Regarding claim 2, Ward teaches the elements of the present invention but fails to explicitly teach the system as claimed in claim 1, wherein the sensor apparatus comprises a first part having at least one sensor and comprises a second part having at least one sensor. 
However, Hoshina teaches the system as claimed in claim 1, wherein the sensor apparatus comprises a first part having at least one sensor and comprises a second part having at least one sensor (As shown in FIG. 7 a, the sensor heads 14 a to 14 c (corresponds to at least a first part having one sensor and at least a second having one sensor) are arranged at positions shifted by an integer multiple of the pitch of the position mark plate 11 a or an integer multiple).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automation in port container facilities system, as taught by Ward, see Paragraph 0006 of Hoshina).
Regarding claim 3, Ward teaches the elements of the present invention but fails to explicitly teach the system as claimed in claim 2, wherein the gantry lift device includes spaced apart running gear unit supports and wherein the row of marking elements is located in relation to the gantry lift device underneath one of the running gear unit supports such that the row of marking elements can be read only by the sensor of the first part of the sensor apparatus, or only by the sensor of the second part of the sensor apparatus.
However, Hoshina teaches the system as claimed in claim 2, wherein the gantry lift device includes spaced apart running gear unit supports and wherein the row of marking elements is located in relation to the gantry lift device underneath one of the running gear unit supports such that the row of marking elements can be read only by the sensor of the first part of the sensor apparatus, or only by the sensor of the second part of the sensor apparatus (see R1 for right side running drive unit and R2 for left side running drive unit; see also Paragraph 0011 for a portion including the drive motors 7 a to 7 d, the drive wheels 8 a to 8 d, and the sensor head cases 12 a to 12 c will be referred to as a "travel drive portion". 2 sets of "driving driving portions" are provided at the left and right leg ends of the gate-type frame 2, and are referred to as a driving driving portion R 1 and a driving driving portion R 2, respectively. Both of the driving driving units R 1 and R 2 have the same configuration; see also Paragraph 0017 for FIGS. 7 (A), (B), and (C) show an arrangement example (14 a to 14 c in the case of 3) of the sensor head 14 disposed on the side of the driving drive unit R 1. As shown in FIG. 7 a, the sensor heads 14 a to 14 c are arranged at positions shifted by an integer multiple of the pitch of the position mark plate 11 a or an integer multiple).
see Paragraph 0006 of Hoshina).
Regarding claim 4, Ward teaches the system as claimed in claim 3, wherein the row of marking elements of the first lane is adjoined by a branching row marking elements spaced apart within a second lane such that the gantry lift device can be moved by grid navigation along the branching row of marking elements, wherein the branching row of marking elements can be read only by the first part of the sensor apparatus or only by the second part of the sensor apparatus of the gantry lift device (see Paragraph 0104 for the AVC 0205 that approaches one of these rows along a cross aisle 0202, maneuvers to align to the row, and transits along the row to the target storage location. Once at its target location, the AVC picks or sets a container using its spreader, FIG. 30A, and drives to the cross aisle (corresponds to branching row) at the far end of the row. The AVC is fully robotic, with navigation relying on Differential Global Positioning Systems (DGPS) combined with short-range obstacle recognition and avoidance systems).
Regarding claim 5, Ward teaches the system as claimed in claim 4, wherein after the gantry lift device has turned from the first lane to the second lane, the branching row of marking elements of the second lane are located in relation to the gantry lift device such that the branching row of marking elements can be read by the same or a different part of the sensor apparatus than that before the turn (see Paragraph 0107 for the AGV 06 A 01 shown is a diesel-electric or diesel-hydraulic powered container transport machine (see FIGS. 6A through 6E). Containers are picked or set against the top of the machine, guided by lateral alignment guides; see also Paragraph 0113 for when a container is being set onto the CCP, it is guided laterally by flared side guides, wherein the lateral movement is an example of turning into a second lane).  
Regarding claim 6, Ward teaches the system as claimed in claim 6, wherein the first lane and the second lane cross at a crossing region with the crossing region adjoining said at least one portion of either the first lane or the second lane, (see Paragraph 0104 for the AVC 0205 approaches one of these rows along a cross aisle 0202, maneuvers to align to the row, and transits along the row to the target storage location. Once at its target location, the AVC picks or sets a container using its spreader, FIG. 30A, and drives to the cross aisle at the far end of the row. The AVC is fully robotic, with navigation relying on Differential Global Positioning Systems (DGPS) combined with short-range obstacle recognition and avoidance systems) but fails to explicitly teach and wherein additional marking elements are provided in the crossing region in order to ensure that at least two marking elements can always be read by the sensor apparatus.
However, Hoshina teaches wherein additional marking elements are provided in the crossing region in order to ensure that at least two marking elements can always be read by the sensor apparatus (see also Paragraph 0045 for a plurality of sensor heads in which the sensor group is unitized are appropriately shifted so that any one of the sensors is always positioned at the position mark plate detection position; see also Paragraph 0010 for between the drive wheel 8 a and the driven wheel 9 a, between the driven wheel 9 a and the driven wheel 9 b, and between the driven wheel 9 b and the drive wheel 8 b, respectively. 3 sensor head case containers each containing a position detection sensor (a sensor head 14a,14b,14c to be described later) for detecting the position mark plate 11 a are mounted, respectively. 12a,12b,12c. A sensor head case (not shown in FIG. 1) for accommodating a position detection sensor for detecting the position mark plate 11 b is mounted at appropriate positions on the drive wheels 8 c and 8 d and the driven wheels 9 c and 9 d).
see Paragraph 0006 of Hoshina).
Regarding claim 9, Ward teaches the system as claimed in claim 8, wherein the row of marking elements of the first lane comprise a first row of marking elements, and wherein a second row of marking elements spaced apart in the first lane with the second row of marking elements located such that the gantry lift device be moved by grid navigation along the first rows and second row of marking elements of the first lane(see Paragraph 0107 for  Radio-frequency navigational antennae 06 A 03 interact with fixed navigational beacons at specified intervals. On-board systems interact with the ECS to direct the AGV along a programmed path among the in-ground beacons; see also Figure 6B for a first and second row of alignment guides), but fails to explicitly teach wherein one of the first row and second row of marking elements can be read by the first part of the sensor apparatus, and the other of the first row and second row of marking elements can be read by the second part of the sensor apparatus.
However, Hoshina teaches wherein one of the first row and second row of marking elements can be read by the first part  of the sensor apparatus, and the other of the first row and second row of marking elements can be read by the second part of the sensor apparatus (see Paragraph 0010 for 3 sensor head case containers each containing a position detection sensor (a sensor head 14a,14b,14c, which corresponds to a first and second parts of a sensor) for detecting the position mark plate 11 a are mounted, respectively. 12a,12b,12c. A sensor head case (not shown in FIG. 1) for accommodating a position detection sensor for detecting the position mark plate 11 b is mounted at appropriate positions on the  drive wheels 8 c and 8 d and the driven wheels 9 c and 9 d. In FIG. 1, reference numeral 13 denotes a traveling road surface on which the crane 1 travels, and the position mark plate 11 a is made of a good electrical conductor (metal, etc.) and arranged on the road surface 13 at an equal pitch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automation in port container facilities system, as taught by Ward, using always reading the two marking elements functionality, as taught by Hoshina, for the purpose of correctly enabling the detection of both the mutual relative position of the discontinuous reference mark for derivation (position mark), the mobile body such as a traveling vehicle, and the position of a traveling direction continuously, smoothly and in two dimensions (see Paragraph 0006 of Hoshina).
Regarding claim 10, Ward teaches the system as claimed in claim 9, wherein the branching row of marking elements of the second lane comprises a first branching row of marking elements branching from the first row of marking elements of the first lane, and wherein a second branching row of marking elements spaced apart within the second lane is provided with the second branching row of marking elements adjoining the second row of marking elements of the first lane such that the gantry lift device can be moved by means of grid navigation along the first and second branching rows of marking elements (see Paragraph 0104 for the AVC 0205 that approaches one of these rows along a cross aisle 0202 , maneuvers to align to the row, and transits along the row to the target storage location. Once at its target location, the AVC picks or sets a container using its spreader, FIG. 30A, and drives to the cross aisle at the far end of the row. The AVC is fully robotic, with navigation relying on Differential Global Positioning Systems (DGPS) combined with short-range obstacle recognition and avoidance systems), but fails to explicitly teach wherein one of the first and second branching rows of marking elements can be read by the first part the sensor apparatus and the other of the first and second branching rows of marking elements can be read by the second part of the sensor apparatus.
see Paragraph 0010 for 3 sensor head case containers each containing a position detection sensor (a sensor head 14a,14b,14c, which corresponds to a first and second parts of a sensor) for detecting the position mark plate 11 a are mounted, respectively. 12a,12b,12c. A sensor head case (not shown in FIG. 1) for accommodating a position detection sensor for detecting the position mark plate 11 b is mounted at appropriate positions on the  drive wheels 8 c and 8 d and the driven wheels 9 c and 9 d. In FIG. 1, reference numeral 13 denotes a traveling road surface on which the crane 1 travels, and the position mark plate 11 a is made of a good electrical conductor (metal, etc.) and arranged on the road surface 13 at an equal pitch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automation in port container facilities system, as taught by Ward, using always reading the two marking elements functionality, as taught by Hoshina, for the purpose of correctly enabling the detection of both the mutual relative position of the discontinuous reference mark for derivation (position mark), the mobile body such as a traveling vehicle, and the position of a traveling direction continuously, smoothly and in two dimensions (see Paragraph 0006 of Hoshina).
Regarding claim 11, see rejection for claim 4, as claim 4 corresponds to the system of the invention disclosed in claim 11. 
Regarding claim 12, see rejection for claim 5, as claim 5 corresponds to the system of the invention disclosed in claim 12. 
Regarding claim 13, see rejection for claim 6, as claim 6 corresponds to the system of the invention disclosed in claim 13. 

Regarding claim 15, see rejection for claim 8, as claim 8 corresponds to the system of the invention disclosed in claim 15. 
Regarding claim 16, see rejection for claim 9, as claim 9 corresponds to the system of the invention disclosed in claim 16. 
Regarding claim 17, see rejection for claim 1, as claim 1 corresponds to the system of the invention disclosed in claim 17. 
Regarding claim 18, Ward teaches the system as claimed in claim 17, further comprising: rows of marking elements spaced apart within respective parallel lanes extending in a second direction for the gantry lift device, wherein the lanes extending in the second direction comprise second lanes and the gantry lift device is configured for automatic guided movement within the second lanes (see Paragraph 0111 for in the nested-rail ASC configuration, the two (or more) ASCs within each block 0903 ride on two sets of parallel rails (corresponds to two directions). A small ASC 0905 rides on a narrow-gauge pair of rails, while a large ASC 0906 rides on a larger-gauge pair of rails. The large ASC 0906 is both wider and taller than the small ASC 0905, so the two ASCs can pass one another and serve either end of the block; see also Paragraph 0110 for the waterside ASC 0806 that transports containers between the storage block 0803 and the ASC/AGV (Automated Guided Vehicle) interface 0804. As the two ASCs are on common rails, they cannot pass one another. At the waterside end of the block, it is possible to establish a “double-depth” ASC/AGV transfer, so that the landside ASC 0805 can actually reach a waterside AGV. However, this is a low-productivity move because the waterside ASC 0806 must stand idle while this is happening. There is typically a maintenance access lane 0807 between adjacent ASC blocks, allowing workers to enter the ASC zone from the landside to service cranes and gain access to refrigerated containers); see claim 4), 
and wherein the gantry lift device and the rows of marking elements of the second lanes are arranged such that the gantry lift device can be moved within the second lanes along the rows of marking elements by grid navigation, and wherein the sensor apparatus in an operating position is arranged outside the clearance profile on the gantry lift device in order, in the operating position, to read the rows of marking elements of the second lanes for navigation of the gantry lift device, and wherein the rows of marking elements of the second lanes are located next to the clearance profile of the gantry lift device (see claim 1).  
Regarding claim 19, Ward teaches the elements of the present invention but fails to explicitly teach the system as claimed in claim 18, wherein the gantry lift device includes running gear unit supports, and wherein the sensor apparatus comprises a first part having at least one sensor on a first one of the running gear unit supports and wherein the sensor apparatus comprises a second part having at least one sensor on a second one of the running gear unit supports, with the first one of the running gear unit supports being spaced apart from the second one of the running gear unit supports, and wherein in each case the rows of marking elements of the first lanes and second lanes are located in relation to the gantry lift device underneath one of the running gear unit supports such that a respective one of the rows of marking elements can be read only by the sensor of the first part of the sensor apparatus, or only by the sensor of the second part of the sensor apparatus.
However, Hoshina teaches  the system as claimed in claim 18, wherein the gantry lift device includes running gear unit supports, and wherein the sensor apparatus comprises a first part having at least one sensor on a first one of the running gear unit supports and wherein the sensor apparatus see R1 for right side running drive unit and R2 for left side running drive unit, corresponds to being spaced apart; see also Paragraph 0011 for a portion including the drive motors 7 a to 7 d, the drive wheels 8 a to 8 d, and the sensor head cases 12 a to 12 c will be referred to as a "travel drive portion". 2 sets of "driving driving portions" are provided at the left and right leg ends of the gate-type frame 2, and are referred to as a driving driving portion R 1 and a driving driving portion R 2, respectively. Both of the driving driving units R 1 and R 2 have the same configuration; see also Paragraph 0017 for FIGS. 7 (A), (B), and (C) show an arrangement example (14 a to 14 c in the case of 3) of the sensor head 14 disposed on the side of the driving drive unit R 1. As shown in FIG. 7 a, the sensor heads 14 a to 14 c are arranged at positions shifted by an integer multiple of the pitch of the position mark plate 11 a or an integer multiple. In other words, in this embodiment, as shown in FIG. 7 b, assuming that a length which can be read by one sensor head 14 is, for example, 0.5 m, the sensor head 14 b and the sensor head 14 c are arranged such that the pitch between the sensor head 11 b and the sensor head 1 c is shifted by 2.5 m (2.5 × p, p is a pitch) with respect to a pitch of m between the adjacent position mark plates 31 a. In addition, the sensor head 14 a is arranged at a position of 6 m (6 × p) relative to the sensor head 14 c and at a position of 3.5 m (3.5 × p) relative to the sensor head 14 b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automation in port container facilities system, as taught by Ward, using always reading the two marking elements and running drive unit functionality, as taught by see Paragraph 0006 of Hoshina).
Regarding claim 20, see rejection for claim 8, as claim 8 corresponds to the system of the invention disclosed in claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hegewald (US20160332848A1) teaches a gantry lifting device for transferring containers, in particular ISO containers, comprising a sensor assembly for navigating the gantry lifting device and comprising a space for a container transported by the gantry lifting device. The sensor assembly is arranged on the gantry lifting device under the space for the transported container in an operating position and can be moved from the operating position into an idle position, in which the sensor assembly allows the container to be transported to be picked up and/or set down.
Takashi (JP2000153988A) teaches unmanned operation and automatic traveling of a tire-type traveling crane to automate cargo handling work in a container terminal and improve efficiency.
Bauer (DE102008011539B3) teaches a fully automatic, driverless straddle carrier for transporting and stacking of freight containers, equipped with several different sensor systems for vehicle tracking and navigation, their signals evaluated in an electronic sensor fusion system, monitored and then determined current location coordinates of the vehicle are then transmitted to a system of electronic controls for automatically steering, driving and positioning the vehicle on predetermined tracks stored in an electronic trajectory control, wherein laser scanners for automatic steering of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665